The following is an extract from the opinion:
“ The surrogate did not make any findings as required by section 2545 of the Code, and the record does not contain any exceptions to the findings or to the decision of the surrogate. Therefore, the General Term did not have jurisdiction on the •appeal to it to review the surrogate’s decision upon the facts, and neither has this conrt. If the appellant desired to bring to the General Term or to this comb questions of fact or of law involved in the accounting, and to review the decisions of the surrogate in reference thereto, he should have procured findings of fact and of law, and should have made proper exceptions thereto. (Hewlett v. Elmer, 103 N. Y. 156, 164; Matter of the Judicial Settlement of Kellogg, 104 id. 648; Angevine v. Jackson, 103 id. 470.) ”
Earl, J.,
reads for affirmance.
All concur.
Judgment affirmed.